Case 1:18-cv-03485-SEB-DLP Document9 Filed 12/11/18 Page 1 of 2 PagelD #: 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

 

Wanda Balvin,

Plaintiff, Case No.: 1:18-cv-3485-SEB-DLP

V.
Med-1 Solutions, LLC,

Defendant.

 

 

PLAINTIFF'S ACCEPTANCE OF OFFER OF JUDGMENT

Comes now the Plaintiff, in person and by counsel, and hereby files this
Acceptance of Offer of Judgment in the above-captioned action and, in support thereof,
would show the Court the following:

1. On December 5, 2018, the Defendant's legal counsel sent an Offer of Judgment
via e-mail in the above-captioned action to the Plaintiff's legal counsel.

2. The Plaintiff accepts the Defendant's Offer of Judgment. See Exhibit "A"
attached hereto.

WHEREFORE, the Plaintiff respectfully requests that the Court take notice of the
Plaintiff's acceptance of the offer of judgment in this matter and grant him all other just
and proper relief.

I affirm under penalty of perjury that the foregoing representations are true and correct.

Wanda Balvin
Case 1:18-cv-03485-SEB-DLP Document9 Filed 12/11/18 Page 2 of 2 PagelD #: 30

Respectfully submitted,
( Z a7
John T.

teinkamp, #19891-49
Attorney for Plaintiff
5214 S. East Street, #D-1
Indianapolis, IN 46227
(317) 780-8300
(317) 217-1320 fax
steinkamplaw@yahoo.com

 

CERTIFICATE OF SERVICE

I hereby certify that on December 11, 2018, I electronically filed the foregoing pleading
with the Clerk of the Court using the CM/ECF system which sent notification of such
filing to the following:

Med-1 Solutions
Attorney Nicholas Moline
Nicholas.Moline@med1solutions.com

/s/ John T, Steinkamp
John T. Steinkamp
